Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,440,722.  Although the claims at issue are not identical, they are not patentably distinct from each other because structural limitations in the claims of the instant patent application are fully disclosed and claimed by the patents.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3, 9, 11, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loging (8,967,412).  Loging discloses a storage apparatus (10) comprising a container (12) having a flow control element/compressor portion (16) of a size and a shaped corresponding to an interior dimension of the container (Fig. 1), the compressor portion housed within an interior of the container and is inherently capable to reduce a volume of air within the interior between a bottom of the container and the compressor portion.  The compressor portion comprises an input pinhole (104) which is inherently capable for injection of an inert gas into the interior of the container between the bottom of the container and the compressor portion, and an output valve (56) through which air within the interior between the bottom of the container and the compressor portion can escape as the volume of air is being reduced.  
As to claim 9, Loging further discloses a top portion configured for removable receipt of a cap (14).
As to claim 11, the compressor portion of Loging is inaccessible to a user of the apparatus when the cap is secured to the top portion (Fig. 1).
As to claim 19, the input pinhole of the compressor portion of the apparatus of Loging is inherent capable for injection of an inert gas such as nitrogen.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8, 10, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loging in view of The Official Notice and/or Röhrig (5,145,077).  Loging discloses the storage apparatus as above having most of the limitations of the claims except for the container is cylindrical.  The Official Notice is taken of an old and conventional practice of providing an apparatus comprising a cylindrical container.  Röhrig, is cited by way of example only, teaches an apparatus (Fig. 1) comprising a cylindrical container (1; column 4, lines 55-59).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and/or Röhrig to modify the apparatus of Loging so the apparatus is constructed with a cylindrical container as claimed because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  
As to claim 5, Loging discloses a circumference of the compressor portion abuts interior walls of the container (Fig. 1).  To the extent that Loging fails to disclose the circumference of the compressor portion abuts interior walls of the container as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Loging as modified so the apparatus is constructed with the circumference of the compressor portion abuts interior walls of the container as claimed for better preventing air from escaping the interior of the container.
As to claim 6, Röhrig further teaches the container can be formed from a clear glass (column 6, lines 64-65).
As claim 7, Loging further fails to show the container is tinted as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Loging as modified so the container is tinted to block ultraviolet light from entering the interior of the container because such tinted material to block ultraviolet light which is old and conventional in the container art for better protecting the contents disposed within the container.
As to claim 8, Loging discloses the apparatus as above having most of the limitations of the claim except for a temperature strip positioned on an exterior portion of the container as claimed.  Röhrig further teaches the container comprises a temperature gauge/strip (5) positioned on an exterior portion of the container as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Röhrig to modify the apparatus of Loging so the container is constructed to include a temperature gauge/strip disposed on the exterior portion of the container so it capable to display an internal temperature of the container to provide more convenience for a user.
As to claim 10, Loging discloses the cap (14) is secured to the container which is considered equivalent a child-proof cap as claimed because an infant cannot open the cap of the container of Loging.
As to claim 12, Loging discloses the apparatus as above having most of the limitations of the claim except for the compressor portion is comprised of silicone, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Loging so the compressor portion is constructed comprised of silicone because such material is old and conventional in the packaging art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
As to claim 14, the container of Loging is considered equivalent as an air-tight storage and preservation container.
As to claim 15, the container of Loging is considered equivalent as an air-tight cannabis storage and preservation container because the container of Loging is capable to receive cannabis.







	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736